HOFFMAN, District Judge.
No objections ■whatever to the validity of this claim are raised by the district attorney, nor is any reason suggested why it should not be confirmed. Tin grant bears date on the twenty-third of February, 1836, and is two square leagues “as shown on the map which goes with the expediente.” The land was accurately measured and juridical possession was given with the formalities required by the usage of the country, and a copy of the record of these proceedings on file among the archives of land titles in the jurisdiction of Sonoma district is found in the transcript filed in this court. All the conditions of the grant have been fully performed, and within the time limited, and ever since the date of the grant, 1836, the claimant has continued to reside on his land, and has made extensive and valuable improvements upon it. The genuineness of the grant is not disputed, and almost all the facts are proved by authenticated transcripts from the. public archives. We are unable, on an examination of the record, to discover any objection to the validity of this claim. A decree of confirmation must therefore be entered.